GRAVES, J.
Whilst in the service of the defendant as fireman upon an interstate train, the plaintiff lost his left eye by reason of a burning or hot cinder escaping from defendant’s engine. Plaintiff says the defendant was negligent in furnishing to him and his crew an engine which was out of repair, and that his injury was the result of such negligence.
The action is one under the Federal Act. He states the alleged negligence of the defendant thus:
“Said engine was defective in that some of the flues of said engine permitted water to leak onto the flue-sheet from the boiler of said engine, and in that some of the flues of said engine were stopped up, honeycombed with impurities and chemicals from the coal and parts of the coal and cinders, and some of said flues were stopped and filled with a mixture of cinders and coal formation, which prevented said flues from performing their proper function and which prevented the passage of smoke and flame through them; and said condition of the aforesaid flues was caused by the negligence of the defendant; and said condition of said flues required the other and remaining flues of said engine to do the work of those which were’so stopped up and filled, and caused said remaining flues, which *7were open, to draw abnormally and unreasonably on the fire of said engine, and caused said remaining and open flues to pull ignited particles of coal and pieces of slack through said open and remaining flues, before said ignited pieces of coal and slack had been thoroughly burned and while the same were afire and alive and burning and caused said ignited pieces of coal and pieces of slack to escape from the smoke-stack of said engine as live cinders, burning and afire; and said engine was defective in its smoke-box netting and defective in its diaphragm and its deflector plate and defective in its other apparatus and equipment for the prevention of the escape of burning and live cinders from its smoke-stack; and said engine was defective in its steam valves, and said steam valves on both sides permitted steam to escape up the smoke-stack without going into the cylinders of said engine, and said escaping steam contributed to the passage of live and burning cinders and live and burning pieces of coal and slack up and through the smoke-stack of said engine; and said engine, by reason of the aforesaid defects, and by reason of other defects now unknown to the plaintiff, threw an unusual, unreasonable and extraordinary amount and quantity of burning coal, burning and live pieces of slack, and burning and hot cinders from its smoke-stack; and in its running and progress on the aforesaid date, said engine emitted and threw out large quantities and amounts of burning and flaming pieces of coal and slack; and, said engine then and there was not in a reasonably safe condition to be run and operated on said trip over the defendant’s said track.
“The aforesaid defective condition and defects of said engine were then and there well ‘known to the defendant, and the defendant might have known of the same by the exercise of reasonable care and diligence.
“The defendant, by the means and in the manner aforesaid, then and there and thereby negligently failed to furnish the plaintiff and his crew with a reasonably *8safe locomotive engine; and the defendant then and there and thereby negligently required the plaintiff and his crew to work with a locomotive engine which was not reasonably safe.”
In its answer the defendant admitted its corporate capacity and that it was a common carrier of both passengers and freight for hire. Its further answer was (1) a general denial, (2) assumption of risk, and (3) contributory negligence. The reply was in conventional form. In the trial nisi the defendant had a verdict and judgment, from which the plaintiff has appealed.
As fireman on Engine No. 2028, the plaintiff left Trenton, Missouri, for Horton, Kansas, a distance of 120 miles. There is no question of the interstate character of the train which was pulled by this, engine on January 31, 1914, the date of the injury. This train left Trenton early in the morning and reached Horton about five or six o’clock in the afternoon. At James-port Hill (something near ten miles from Trenton) plaintiff, in the performance of his duties, leaned out of the cab window to look for a semaphore, which would indicate “a block” of the road, by some other train, which train was then expected. Whilst so doing he was struck in the left eye by a hot cinder ‘from the smock-stack of the engine, and from the injury received to this eye, it had to be removed in a very short time thereafter, and plaintiff thereby rendered unfit for further railroad service. Plaintiff says that he saw the cinder just as it struck him, and saw a portion of it as it fell off, and glanced toward the ground. He says that he knows that it was larger than a pea, and in more than one place says that in his judgment it was more than a quarter of an inch through — from a quarter of an inch to three-quarters of an inch, is his positive evidence in more than one place in the record.
Engine No. 2928 was called an engine of the 2000-class. At the rear was a fire-box, where the firing was done, and in which would be gas, flame, smoke, cinders, *9coal and fire. From a fine sheet in this fire-box in the rear ran 340 flues, 2 inches in diameter, 6 inches in circumference, and 15 feet long, -to a flue sheet in the “smoke box” in the front of the engine. The exhaust of steam by the engine creates a vacuum in this “smoke box,” and the suction draws the gas, smoke, and cinders through these flues from the fire box to the smoke box. The cinders (coming through these flues and as they reach the smoke 'box) strike a deflective plate and by suction are drawn toward the front of the smoke box up through a netting or spark arrester, and are then expelled through the smoke-stack. This wire netting is of a three-sixteenth inch mesh, but it is ■ so arranged that the cinders do not strike it at right angles. It is slanted so that the cinders strike it at a different angle, and the experts in the case • say that owing to the slant of this wire netting (if the netting is sound and not burned out or broken) the cinder which passes through would have to be less than three-sixteenths of an inch in diameter. These experts say that with a sound netting or spark arrester the cinders passing through would be of the size of a pin head to a grain of wheat. >
Plaintiff testified that about one-fourth of the 340 flues in this engine were clogged up and not working, and he and other experts say that the effect of this would be to have the other flues draw harder, and thereby draw larger burning cinders from the fire box to the smoke box, which larger and hotter cinders might accumulate on this' cinder screen or spark arrester and burn it out.
They say that the remaining flues have to draw harder, because the vacuum which is to be filled, is the same, and the flues to fill it are less in number. The evidence of the experienced men fix the size of the largest cinder which can pass through a perfect or sound spark arrester at the size of a grain of wheat. Plaintiff himself was a man of long experience with an *10engine, but this evidence comes from others of equal experience, and disinterested in the case.
Plaintiff testifies' to the size of the cinder which struck him, and says that a cinder of that size could not have passed through the mesh of an arrester as used upon that class of engine, if the arrester had been in good condition. Defendant’s evidence tended to •prove that the engine had been inspected both before and after the trip made by plaintiff (upon which trip he was injured) and that the flues and spark arrester were in good condition. Further details will be left for the opinion. The assigned errors here go to the giving of sundry instructions for the defendant, and the exclusion of certain evidence offered by the plaintiff.
I. The plaintiff says that there was error committed by the court in giving for defendant its instruction numbered 1, which reads:
“The court instructs you that the mere fact that plaintiff was injured while employed by defendant, and the fact that he has sued to recover damages therefor, are of themselves no evidence whatever of the defendant’s negligence or liability in this case, and there can be no recovery by the plaintiff in this case, unless the plaintiff has, by a preponderance of the credible evidence in the case, established negligence on the part of the defendant, as described in other instructions herein.”
We think this instruction misleading and harmful in this case. Let us shorten the instructions so that its view may more fully appear. Thus shortened it reads: “The court instructs you that the mere fact that plaintiff was injured while employed by defendant . . . is of itself no evidence whatever of the defendant’s negligence or liability in this case, and there can be no recovery by the plaintiff in this case, unless the plaintiff has by a preponderance of the creditable evidence in the case established negligence on the part of defendant, as described in other instructions herein.”
*11Prom this instruction the jury could well draw the conclusion that they should not consider the injury to plaintiff in determining the matter of defendant’s negligence. They could well draw the conclusion that they should not consider the character of injury to plaintiff in determining the matter of defendant’s negligence. They could well conclude that “the credible evidence” used in the latter part of the instruction meant evidence other than evidence as to the injury and the character of the injury. In this particular case the character of the injury is a material link in the chain of circumstances tending to show negligence. To make the matter clearer some additional facts in evidence should be stated. There is evidence tending to show that when the netting is in proper shape only small cinders escape through the smoke-stack, and that after night they would look to be alive and “just a minute and they were out: they were fine cinders.” The evidence also shows that with some flues not working the suction through the others is greater, and this tends to throw the cinders out of the smoke-stack with more force and velocity. In addition the plaintiff says this particular cinder burned his eye, indicating heat and size.
So taking all the facts, the very character of the injury would be a link in the chain of circumstances tending to prove a defective spark arrester, or negligence. The eye being burned indicates heat in the cinder, as well as size. The small cinders lose their heat more rapidly upon exposure to the air. The large cinder carries its heat or burning power longer and further. So the character of the injury in a case like this, tends to show a larger cinder, and a larger cinder tends to show a defective spark arrester. In cases like this the jury should consider the injury and its character in an effort to determine negligence. This instruction in our judgment is misleading upon this matter.
*12It is true that the mere fact of injury, standing alone, is no proof of negligence. In Blanton v. Dold, 109 Mo. 1. c. 74, this court said: “The mere fact of an injury to plaintiff does not necessarily create a liability or warrant an inference of defendants’ negligence. The burden of proof was on plaintiff to establish, directly or by just inference, some want of care to which his injury might fairly and reasonably be traced.”
There is a line of cases to like effect. But these cases do not conflict with the views we have expressed in this case. These cases do not say that the character of the injury inflicted may not be a circumstance tending to show negligence, or a fact from which when coupled with other facts, negligence may not be inferred.
Instruction No. 1 says that the mere fact that plaintiff was injured is no evidence whatever of defendants’ negligence. This naturally led the jury to believe that they should not consider the injury in determining negligence in this case. We think the instruction wrong and so rule. The instruction, under the peculiar facts in this case, is but little better than the instruction so forcibly condemned by Brown, C., in Myers v. City of Independence, 189 S. W. l. c. 823. After setting out the instruction, our learned Commissioner commented thus: £ 4 The instruction illustrates that masterly use of language by which even experts are puzzled and juries wait with patience for such explanation as their author can give of the meaning of the terms he has used. It tells them that unless he has proven his case by the greater weight of the testimony they must disregard the fact that he received injuries. In a case in which, according to all authority, the fact that he received injuries cuts so large an evidential figure, it is important that the jury shquld be plainly instructed whether he must prove his case by the greater weight of evidence before the jury could take into consideration the fact that he was injured, or whether the fact that he was injured by the turning of the current of electricity through his body might be taken into consideration in proving 4his case’ *13is not explained. A careful reading of this instruction impresses us that the words we have italicized have no logical or grammatical office in it, other than that which lies in the Websterian definition of the word ‘injury’ as ‘an act which damages, harms, or hurts,’ or its legal definition, ‘an actionable wrong.’ In a case of this character where so much depends upon the deduction of fact to be drawn from the occurrence of the injury the vice of such an instruction is especially manifest. ”
So wé say of this instruction. It is misleading to the utmost. From it the jury could readily conclude that in determining negligence or liability, they should entirely exclude the injury and its peculiar character.
In Walker v. Railroad, 178 S. W. l. c. 109, we had before us this instruction: ‘ ‘ The mere fact, if it be a fact, that plaintiff was. injured, does not entitle her to recover in this case, and you should not allow such fact to influence you in arriving at your verdict.” In that case, like this, the jury had found for the defendant. The foregoing instruction had been given for the defendant. Of this instruction, at p. 110, we said: “The court instructs the jury at the instance of defendant that they should not allow the fact that the plaintiff was injured to influence them in arriving at their verdict. While we understand that the fact of injury is not alone sufficient to authorize a recovery on the ground of negligence, we do not understand how it is possible for the jury to remain .uninfluenced by the existence of a fact, the existence or non-existence of which is the ultimate subject of their injury. The fact that plaintiff was permitted to fall to the ground is the negligence charged. Negligence is predicated upon the fact, which the jury must find, that the fall is liable to injure her, and they must also find that the injury was the immediate result of letting her fall. There is a refinement somewhere in this instruction which we are unable to grasp, and we think that is sufficient reason for withholding the task from, the jury.”
*14■ So we say in this case. The task of grasping defendant’s Instruction No. 1, should have been withheld from the jury.
II. Complaint is also lodged against Instruction No. 3 given for defendant. This instruction, as far as pertinent, reads:
Evidenceantial “You are instructed that there is no evidence in this case that the netting in use on engine 2028 on the occasion of plaintiff’s injury was not a proper kind of netting and of sufficient structure and standard-make and the kind in general use on the roads of this country. The only claim of negligence in respect thereto by plaintiff being that such netting had in some way become so out of repair that at the very time and place of plaintiff’s alleged injury, it would permit the escape of uncommon and unusually large cinders — larger in size than when netting was not so out of repair, and the plaintiff on this issue seeks to establish such facts of such netting-being out of repair at the very time and place, as above mentioned, by what is known in law as circumstantial evidence. ’ ’
It is urged that the instruction “arbitrarily classes all of plaintiff’s evidence as circumstantial evidence” and is therefore erroneous. In 38 Cyc. 1739, the correct rule is stated thus: “A statement that plaintiff had sought to prove his case by circumstantial evidence is reversible error where it is sustained by direct and positive evidence.”
But this instruction only says that the plaintiff undertook to prove a defective screen or spark-arrester by circumstantial evidence. It limits, by language, the question to that one issue. Now as a fact is the statement in the instruction correct? Upon that issue, the thing to be proved was a defective spark-arrester. No one, for plaintiff, testifies that he saw the spark-arrester, or saw defects therein. Plaintiff undertook to show that there were defects in the arrester by showing a state of facts from which the jury could infer that the *15arrester was defective. It is true that he proved by experts that a good arrester could not emit cinders larger than a grain of wheat, yet after all, the thing to be proven was defects in the arrester, and in my judgment all the facts proved were only facts from which the inference of defects could be drawn. This makes circumstantial evidence, and we see no error in the instruction. Of course there was direct evidence on the question of the flues being out of condition, but this instruction does not touch that question. The instruction speaks only of the netting and limits what it says to “this issue.”
III. Instruction No. 2 for the defendant reads:
■ ^SSp™^tl0n “The jury are instructed that by -accepting employment as a, fireman on the defendant’s railroad, the plaintiff assumed all the risks and dangers ordinarily incident to such employment as a fireman, and this included all the risks and dangers from cinders getting in his eyes, such as usually and ordinarily could or would escape through the mesh of the netting in use on the engine at the time of the plaintiff’s alleged injuries when in usual and ordinary repair, and for the escaping of cinders through such netting under such circumstances, there can be no recovery by the plaintiff — and this is true, regardless of the condition of said cinders as to being hot or otherwise. ’ ’
Much is said about this instruction by learned counsel for the appellant. To our mind the defect in the instruction lies in the fact that it assumes that the defendant had exercised usual and ordinary care in the use of netting of the character used on this engine. The instruction does not leave it to the jury to determine, from the evidence, the fact as to whether or not usual and ordinary care had been exercised by defendant in this regard. There was ample evidence from which the jury could have found that the netting in use upon this engine was such as was generally used . by persons in the same line of business, and from this to find that defendant had acted with usual and ordinary *16care in using this particular kind of netting, and was therefore not guilty of negligence in using it, whilst in a proper state of repair. Yet this does not always justify the assumption made in this instruction. The only thing which can he said is, that the assumption made in the instruction mig'ht be said to be harmless, or perhaps justified, on the theory that there was no .countervailing proof upon the question of the general use of such netting. If this were the only error, we would feel loth to disturb the verdict. It is always best, however, to omit assumption of fact in an instruction.
IV. Instruction No. 4 for defendant reads:
Conflicting Instruction “Unless the plaintiff has satisfied the jury by a preponderance — that is, by the greater weight of the credible evidence in the case — that at the very time and place of his injury, if any, the netting in the front end of Engine 2028 had become so out of repair by use or otherwise, as to allow the passage through same of unusually large cinders, and larger than those passing through the same when in ordinary repair, the verdict and finding of the jury will be for the defendant. And, in this connection, the jury are told that if they believe and find from the evidence that such netting was inspected in the defendant’s shops at Trenton, Missouri, before starting on its trip for Horton, Kansas, and was in reasonable and ordinary repair when so inspected, then even though the jury might believe that at some time after its departure and before reaching the point where plaintiff claims to have received his injury, such netting became suddenly out of repair, such fact would not warrant the jury in finding the defendant negligent and would not therefore authorize a recovery by plaintiff.”
It is urged that there is ho evidence to show that the netting became suddenly out of repair. There is evidence of an inspection before the engine left Trenton, and it was out of repair before it had run ten miles according to plaintiff’s testimony. So that if the in*17spection was a careful one, and the condition reported was the true condition, there is some evidence to justify the clause condemned by plaintiff’s counsel.
However, the trouble that we see with this instruction arises from other sources. In the first place, it assumes a reasonably careful inspection .by defendant’s agents. It should not do that.
But the real poison lies in the fact that it denies a recovery to plaintiff, if the jury should find that the netting was in a good state of repair when the engine left Trenton. This overlooks the fact that negligence was also charged as to the condition of the flues. Plaintiff’s Instruction No. 1 covered the condition of the engine (including the condition of the arrester and the flues), and this instruction directs a verdict for defendant if the arrester was in good condition. It clearly conflicts with plaintiffs’ Instruction No. 1.
The evidence tended to show that a large per cent of the flues in this engine were stopped up; that this condition of things caused greater suction in the remaining flues; that this greater suction would cause the cinders to be thrown out of the smoke-stack with greater force and rapidity; that the cinders when thrown out by an engine in good condition, usually lost their heat and fire upon reaching the air. In other words, there is evidence tending to show that even with the spark-arrester in good condition, yet the defective flues might have occasioned the injury. This because the eye was burned (according to plaintiff’s evidence) and the smaller cinder might have retained its heat, because it was thrown from the smoke-stack with an accelerated speed, by reason of the defective flues. The instruction not only conflicts with plaintiff’s instruction, but omits an alleged act of negligence (with evidence to show it) and directs a verdict for the defendant, if the screen was in good repair. This instruction was error.
*18Reputation, V. It is urged that there was error in refusing to permit the plaintiff to show his good reputation for truth and veracity. There was no direct impeachment of the plaintiff. By this we mean the defendant did not undertake to show by witnesses that the plaintiff’s reputation for truth and veracity was bad. The most that can be said is that the defendant cross-examined the plaintiff as to a deposition which he had previously given, and as to some signed statements that he had made to a doctor (company doctor) who treated his eye; that the cross-examination was vigorous and tended to reflect upon the veracity of plaintiff; that the statements in the deposition and the other written statement tended to contradict the plaintiff’s statement on the witness stand. There is sufficient to justify the introduction of this evidence of good character, under a long line of cases from'our Courts of Appeals.
The -rule first announced and since followed, is in Miller v. Railroad Co., 5 Mo. App. l. c. 481, whereat the St. Louis Court of Appeals said: “As the case must go back for a retrial, we may say that there is _ nothing in the objection of appellant to the testimony in support of plaintiff’s character. His character for truth was attacked by defendant, not by direct evidence, but by the character of the cross-examination, and by evidence of statements by him, out of court, different from those sworn to by him on the stand It is now well settled that where this is the case, it is competent for the party calling the witness to give evidence of his general good character. [1 Greenl. on Ev. sec. 462; Paine v. Tilden, 20 Vt. 554; 31 N. C. 14; 12 N. Y. 236; 34 Barb. 256.]”
So also has the Kansas City Court of Appeals ruled. Thus, in the case of Walker v. Insurance Co., 62 Mo. App. l. c. 220, that court says: “The defendant further objects that the court erred in-refusing to allow it to introduce proof of the good reputation, for truth and veracity, of its agent, Miller. His character in this respect was attacked by plaintiff, not by direct *19evidence, but by the character of cross-examination and by evidence of statements and reports, etc., made by him out of court, different from those sworn to on the witness stand. ‘It is now well settled/ says Judge Redeeild, in Paine v. Tilden, 20 Vt. 554, ‘that, whenever the character of a witness for truth is attacked in any way, it is competent for the party calling him to give general evidence in support of the good character of the witness. And we do not think it important whether the character of the witness is attacked by showing that he has given contradictory accounts of the matter out of court and different from that sworn to, or by cross-examination, or by general evidence of want of character for truth.’ And to like effect are the following cases: Miller v. Railroad, 5 Mo. App. 47; State v. Roe, 12 Vt. 93; Isler v. Dewey, 71 N. C. 14. Accordingly it must be ruled that the court erred in rejecting defendant’s offer of general evidence of the good character of its agent,. Miller, for truth.”
• In a number of succeeding opinions this rule is approved: Berryman v. Cox, 73 Mo. App. l. c. 74; Browning v. Railroad, 118 Mo. App. l. c. 451; Landers v. Railroad, 134 Mo. App. l. c. 89; Gourley v. Callahan, 190 Mo. App. 666; Ross v. Grand Pants Co., 170 Mo. App. 291.
The rule adopted by the Court of Appeals has support in the case law. [30 Am. & Eng. Ency. Law, p. 1150.]
However many courts hold it inadmissible. [30 Am. & Eng. Ency. Law, p.-1151.]
In 30 Am. & Eng. Ency. Law, p. 1151, it is said: “Mere contradictions in the testimony of opposing .witnesses, or different versions of the transactions in issue, have been generally held not to involve such an attack on the character of the witnesses as to justify the admission of general evidence of their character for truth; otherwise trials would be rendered interminable, and instead of reaching truth by the verdict, it would be likely to be stifled under a large number of *20side issues, calculated to obscure and not to elucidate the real one. The rule has been generally applied, although the contradictions in testimony are of such nature as to consequently impute fraud, immorality, or crime to the witness. Further, under the decisions in some jurisdictions, disapproving the statements of text-writers to the contrary, proof that a witness has made declarations contradictory of his testimony will not warrant the reception of such evidence; nor will the cross-examination of a witness, however severe or searching, unless admissions of extrinsic facts going- to his character are wrung- from him during its course. Evidence of contradictory statements is an assault on the credit rather than on the character of the witness, and therefore, does not open the way for evidence to sustain his general character.”
On the other hand this court in the early case of Gutzwiller v. Lackman, 23 Mo. l. c. 172, per Scott, J., said: “We do not see on what principle the plaintiff was permitted to introduce evidence • of his good character. The rule is stated in the books, that, as evidence is to be confined to the points in issue, the character of either party can not be inquired into in a civil suit, unless it is put in issue by the nature of the proceeding itself. ’ ’
This rule has been consistently followed by this court. [Rogers and Gillis v. Troost’s Admr., 51 Mo. l. c. 476; Dudley v. McCluer, 65 Mo. l. c. 243; Vawter v. Hultz, 112 Mo. l. c. 639; Black v. Epstein, 221 Mo. l. c. 305; Bank v. Richmond, 235 Mo. l. c. 542.]
We have also expressly ruled that sharp conflict in the testimony of witnesses will not authorize the introduction of evidence as to good character (State v. Fogg, 206 Mo. l. c. 716), whereat we said: “It is urged by counsel for appellant that the court committed error in the exclusion of the testimony offered to prove the defendant’s reputation in the neighborhood in which he resided for truth and veracity. This testimony was properly excluded for the reason that the *21defendant’s reputation for truth and veracity had not been assailed, and the mere fact that there was a conflict between his testimony and that of the prosecuting witness, is not in contemplation of law such an attack upon his reputation for truth and veracity as would warrant the court in admitting the testimony as to such reputation, for the purpose of bolstering up the testimony of the defendant, when such reputation had been in no way assailed. As applicable to this proposition we know of no rule of law which makes any distinction between the defendant as a witness and any other witness in the case; therefore we take it that the rule as announced in State v. Thomas, 78 Mo. 327, is decisive of this question.”
But the Courts of Appeals seem to think that'the general character of a party to a suit has been assailed, when the other side proves that at other times and places such party has made statements contradictory of the statements made on the witness stand, and the party so assailed has the right to show his general reputation for truth and veracity. The rule, as said, has support, and it has non-support in the cases. In 40 Cyc. 2759, it is said: “Some authorities hold that where a witness has been attacked by showing statements inconsistent with his testimony, he may be sustained by evidence of his good character or reputation for truth and veracity; but according to other authorities it is not permissible to sustain the witness in this manner. ’ ’
It occurs to us that some of the cases overlook a possible difference between things that go to the credibility of the witness, rather than to his general reputation. When you attack his general reputation is one thing, but showing matters which affect the credibility of his statements on the witness stand is quite another and different thing. To sIioav that a witness has made contrary statements out of court goes to the credibility of his evidence, but not necessarily to his general reputation for truth and veracity. There is a distinction *22between an attack upon the credibility of a witness’s statement in court, and an attack on Ms general reputation for truth and veracity.
In Chapman v. Cooley, 12 Richardson (S. C.) l. c. 660, it is said: ‘ ‘ Surely, then, character and credit are distinct things, and every assault on the credit of a witness does' not involve the imputation of perjury to him, nor, indeed, any reflection on his reputation. If a witness'should contradict himself in the course of his testimony, it would not be pretended that this would be a sufficient basis for evidence as to his good character,- and yet there is no difference, in principle, between his contradiction of himself on the stand and outside of the court house. The consumption of the limited time which can be appropriated to the administration of justice and of the money of parties and witnesses, required by the trial of collateral issues as to character, is a great and growing mischief.” See also Bank v. Assurance Co., 33 Ore. l. c. 50 et seq.
So we conclude that neither the proof of mere contradictory statements, nor a rigid cross-examination of the party, will authorize the introduction of evidence as to his general reputation for truth and veracity. Such things go to the credit to be given his testimony rather than to his reputation for truth and veracity. These things do not constitute such an attack upon his general reputation as to admit evidence to support such reputation.
I think the rule established by our Courts of Appeals goes too far. Every witness in a case might have made some contradictory statements out of court, and hence all would be entitled to show good reputation under that rule. The court can’t try so many side issues in a case. Until the general reputation of a witness is attacked, no evidence to show his general reputation is admissible. Proof of contradictory statements is not an attack on general reputation.
The evidence offered by the plaintiff was properly excluded, although it would be competent under the *23rule of our Courts of Appeals. This rule we do not approve, and those cases should not longer he followed.
VI. There are other errors urged, but the foregoing covers all that we find to have substance in them.
For the reasons expressed herein the judgment is reversed and the cause remanded.
Walker, Blair and Williams, JJ., concur; Baris, J., concurs in the result; Bond, G. J., dissents in separate opinion, refiling his divisional opinion; Woodson, J., absent.